Judgment insofar as it imposes sentence modified, as a matter of discretion, in the interest of justice to reduce the minimum term to four years and otherwise judgment affirmed. All concur; Goldman, J., not participating.. Memorandum: Defendant was sentenced to imprisonment for life with a minimum term of eight and one-third years (the maximum sentence permitted) for conviction of an A-III felony (Penal Law, § 70.00, subd 3, par [a], cl [iii]). In view of the lack of prior convictions, and the leniency of the sentence imposed on the codefendant who was convicted of the same offense (life imprisonment with a minimum term of one year— the minimum sentence permitted), defendant’s sentence should be reduced in the exercise of discretion to an indeterminate sentence of life imprisonment with a minimum period of four years (CPL 470.15, subd 2, par [c]). (Appeal from judgment of Monroe County Court—criminal sale controlled substance, third degree.) Present—Simons, J. P., Hancock, Jr., Denman, Goldman and Witmer, JJ.